LARSON, Chief Justice.
Our attention has been called to the fact that the opinion handed down on the 23rd day of May, 1945, 159 P. 2d 586, awarded costs to respondent, but did not specify whether such award was against the appellants as executors of the Howard Estate, or against them personally. In view of the nature of the questions involved in the appeal, and affecting the estate, and which had not before been decided in this jurisdiction, we believe appellants were justified as executors in taking the appeal in the interests of the estate. The award of costs on appeal therefore runs in favor of the respondent and against the appellants as executors of the estate. They are not a charge against the executors personally, but an expense of administration.
McDonough, turner, wade and wolfe, jj., concur.